DOWNEY, Judge.
We have fully reviewed the record in this cause and find substantial competent evidence therein supporting the judgment under review with several exceptions.
Appellee conceded during oral argument that the sum of $887.70 referred to in paragraph 4 of the final judgment should be eliminated therefrom and that the sum of $27,814.15 should be reduced to $23,814.-15.
Accordingly, paragraph 4 of the final judgment of January 2, 1974 is modified to eliminate therefrom the reference to the sum of $887.70, and the sum referred to as $27,814.15 is reduced to $23,814.15. In all other respects said judgment is affirmed.
Affirmed as modified.
MAGER, J., and ALDERMAN, JAMES E., Associate Judge, concur.